Case 3:18-cr-03677-W Document 102 Filed 11/05/19 PageID.784 Page 1 of 1




   Thomas \V. McNamara (SBN 127280) ·
   tmcnamara@mcnamarallp.com
 2 Logan D. Smith (SBN 212041)
 3 ~(~1~1f-r0r1A~~ms~N~~ofr.r
    655 \Vest Broad\VaY,, Suite 1600
 4 San Diego, Califorma 92101
    Telephone: (619) 269-0400 ·
 ,- Facsimile: (619) 269~0401
    Attorneys for Defendant Margaret E. Hunter


                              UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA


    UN TT ED STA TES OF AMERICA,                Case No. 3: 18-cr-03677-\.V
                 Plaintiff,                     ACKNOWLEDGMENT OF
                                                DEFENDANT MARGARET E.
          v.                                    HUNTER REGARDING JOINT
                                                l\ilOTION TO CONTINUE
    DUNCAN D. HUNTER (1)                        SENTENCING HEARING
    MARGARETE. HUNTER (2)
                                                Judge:        Hon. Thomas J. \Vhelan
                 Defendants.                    Ctnn:         3C ·
                                                Current Hear;ng D.ate: April 13) 2020
           ~--·---·-------'                     Current Heann.g Tune: 9:00 a.rrt.

          I, MARGARETE. HUNTER> hereby declare the following:

          I hereby acknowledge my responsibility to appear at Court on April 13 , 2020

    at 9:00 a.rn. for my sentencing, pursuant to the Comiis Order granting the parties'

    joint motion to continue my sentencing hearing (ECF No. 97).

          I declare under penalty of per:jury under the laws of the United States that

    the foregoing is tme and correct.

          Executed this6day of November, 2019 1 in~~                     i   CaJjfomia.

                                              By·.       ~ /~
                                                         r   arg:::U:r
                                    1              Case No. 3 :18-cr-03 677~W
        ACKNOWLEDGMENT OF JOINT MOTION TO CONTINUE SENTENCING HEARING
